Citation Nr: 0033052	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-33 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension and coronary artery disease, on a 
direct basis or as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1976.  He had five tours of duty in Vietnam during the 
Vietnam War.  

This matter arose from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for PTSD 
and denied service connection for hypertension.  The veteran 
appealed the initial 30 percent evaluation for PTSD as well 
as the denial of service connection for hypertension.  He 
also indicated that he was seeking service connection not 
just for hypertension but for cardiovascular disease in 
general, secondary to his PTSD.  The RO issued a decision in 
June 1997 denying service connection for cardiovascular 
disease, including hypertension and coronary artery disease, 
on both a direct and secondary basis.  During the course of 
the appeal, the veteran was found to be totally disabled due 
to unemployability based on service-connected disability 
(TDIU).  PTSD was ultimately rated as 100 percent disabling.  
As the veteran had filed a timely appeal as to both PTSD and 
cardiovascular disease, the case was referred to the Board of 
Veterans' Appeals (Board) for resolution.  

Inasmuch as the grant of the 100 percent rating is the 
maximum benefit under the rating schedule, the claim for an 
increased rating for PTSD does not remain in controversy and 
is no longer a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  When a service-connected disability 
aggravates, but is not the proximate cause of, a nonservice-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board notes that the veteran has submitted a favorable 
opinion regarding the relationship between PTSD and his 
cardiovascular disease, in addition to supportive medical 
literature.  The veteran's Team Leader, a social worker, at 
the Vet Center, observed "rage reactions and concomitant 
cardiovascular reactivity and strain."  Also, at his October 
1998 hearing, the veteran stated that he had been having 
heart trouble since the 1970's, prior to his myocardial 
infarctions in 1984 and 1986.  Although the veteran stated 
that all of his treatment has been with VA, it is unclear if 
he has any documentation which shows any signs of heart 
trouble prior to 1984.  The Board believes that a review of 
any additional documentation on the veteran relating to heart 
problems could prove helpful in the assessment of the claim 
in general, given the fact that a treating source has 
suggested a relationship.  

The veteran has not undergone a thorough examination for 
cardiovascular disease since he was found to be service-
connected for PTSD and rated at 100 percent for that 
condition.  The examination report in the claims folder is 
dated over four years ago and merely indicates a diagnosis of 
coronary artery disease.  He was scheduled for an examination 
in December 1997, but he failed to report.  However, VA 
records show that he had recently changed his address, and 
there is a question as to whether he was properly notified of 
the date and time to report.  There is a suggestion in the 
medical record, made by a social worker, that there is a 
direct connection between the veteran's PTSD and his 
cardiovascular problems.  Further, the veteran has recently 
submitted medical literature noting a link between such 
problems and the PTSD experienced by combat veterans.  
Finally, although this is not documented in the claims 
folder, the veteran has stated that health care providers, 
including a VA doctor, have told him his cardiovascular 
disease is related to PTSD.  Although the Board recognizes 
that the record contains many references to outpatient 
visits, it concludes that the record is incomplete in that it 
does not contain an opinion as to the etiology of any 
cardiovascular disease that was based on a review of the 
medical evidence.  

Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination. Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)).  The Board believes 
medical opinion evidence, based on a thorough examination and 
a review of the medical history, would provide a more 
accurate basis upon which to make an assessment of whether a 
relationship exists between cardiovascular disease and either 
PTSD or service.  Thus, it concludes that a thorough 
cardiovascular examination could be helpful.  

Thus, in view of the VA's duty to assist as recently defined 
in recent changes in the law, the Board finds that 
consideration on the merits at this time prior to RO review 
and development could result in prejudice to the veteran.  As 
such, in light of the recent changes in the law, and in light 
of the need for additional relevant medical evidence, the 
Board believes that further development would be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide any additional documentary 
evidence which could support his claim 
that he has had heart trouble since the 
1970's, and that a doctor has informed 
him that his cardiovascular disease is 
related to PTSD.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology any cardiovascular disorder.  
The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include all relevant 
tests.  The examiner should be asked to 
render an opinion as to whether it is at 
least as likely as not that any 
cardiovascular disease present is related 
to PTSD or otherwise due to service.  A 
complete rationale should be provided for 
any opinion rendered.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered. 

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for cardiovascular disease, 
including hypertension and coronary 
artery disease, on a direct basis or as 
secondary to service-connected PTSD.  If 
any benefit sought remains denied, the 
veteran and his representative should 
then be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





